Citation Nr: 1047265	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  09-00 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1. Entitlement to a disability rating in excess of 70 percent for 
posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for chronic headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 
1968. 

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina. A 
January 2008 decision determined that the criteria for an 
evaluation of 50 percent for PTSD were met and denied service 
connection for bilateral hearing loss and chronic headaches. An 
October 2009 decision determined that the criteria for an 
evaluation of 70 percent for PTSD were met.

On May 28 2009, the Veteran attended a hearing before a decision 
review officer at the RO in Columbia, South Carolina. A 
transcript of his testimony is of record.


FINDING OF FACT

On November 18, 2010, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran, 
through his representative, requesting a withdrawal of the appeal 
on all claims before the Board.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the issues 
before the Board have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific errors of fact or law in the 
determination being appealed. A substantive appeal may be 
withdrawn during the course of a Board hearing or in writing at 
any time before the Board promulgates a decision. 38 C.F.R. § 
20.202 (2010).  Withdrawal may be made by the appellant or by his 
authorized representative.  38 C.F.R. § 20.204 (2010).  

In a November 18, 2010 correspondence, the Veteran, through his 
representative, indicated that he wished to withdraw his appeal 
for all issues before the Board so the record could be returned 
to the agency of original jurisdiction for review of a claim of 
entitlement to a total rating for compensation based upon 
individual unemployability. Hence, there remain no allegations of 
errors of law or fact for appellate consideration. Accordingly, 
the Board does not have jurisdiction to review the appeal on the 
issues of entitlement to a disability rating in excess of 70 
percent for PTSD or service connection for bilateral hearing loss 
and chronic headaches. 


ORDER

The appeal for entitlement to a disability rating in excess of 70 
percent for PTSD is dismissed.

The appeal for entitlement to service connection for bilateral 
hearing loss is dismissed.

The appeal for entitlement to service connection for chronic 
headaches is dismissed.



_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


